                                   IN THE UNITED STATES DISTRICT COURT
                                       FOR THE DISTRICT OF DELAWARE

         CAC Maritime, Ltd.                                  §
                                                             §
              Plaintiff,                                     §
                                                             §   CIVIL ACTION NO.:
         v.                                                  §
                                                             §   IN ADMIRALTY, Rule 9(h)
         M/V OCEAN FORCE, IMO 8215613, its                   §
         equipment, appurtenances, and freights              §
                                                             §
              Defendant in rem.                              §

                                                      ORDER

                   Upon the Motion of Plaintiff for the appointment of Timothy Jay Houseal or his

         designate as Representative to serve the Warrant of Maritime Arrest issued by this Court in place

         of the United States Marshal in this case, and good cause appearing therefore, it is hereby

                   ORDERED that Plaintiff’s Motion is granted, and that Timothy Jay Houseal or his

         designate is appointed to serve as Representative to serve the Warrant of Maritime on the Master

         of the M/V OCEAN FORCE (“Vessel”) in place of the U.S. Marshal for the District of Delaware,

         and it is further

                   ORDERED that considering present COVID restrictions such service may be made

         directly by facsimile, email or other electronic means on the Master of the Vessel, or to the

         Master of the Vessel c/o, the Vessel’s local husbanding agent: David Chenowith/ Manager, T.

         Parker Host, 1 Hausel Rd # 208, Wilmington, DE 19801, Fax 302-654-2256,

         David.Chenowith@hostagency.com, or on such other husbanding agent which has replaced T.

         Parker Host.




27727405.1
                ORDERED that Timothy Jay Houseal or his designate shall report the results of the arrest

         to the U.S. Marshal for the District of Delaware and cause to be filed a return of service with this

         Court following service of the Warrant of Arrest.

                                      12th day of February 2021.
                DONE AND ORDERED this ____



                                                             /s/ Richard G. Andrews
                                                       _________________________________
                                                       UNITED STATES DISTRICT JUDGE




27727405.1

                                                          2
